Opinion filed December 21, 2006 















 








 




Opinion filed December 21, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                  ___________
 
                                                          No. 11-06-00346-CR 
                                                    __________
 
                                   FARRAH
DEAN SMITH, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                          On
Appeal from the 35th District Court
 
                                                          Brown
  County, Texas
 
                                                Trial
Court Cause No. CR-17,120
 

 
                                                                   O
P I N I O N
On
October 26, 2006, the trial court in open court revoked Farrah Dean Smith=s community supervision, adjudicated her
guilt, and imposed a sentence of confinement for one year.  We dismiss the appeal.




Appellant filed her notice of appeal with the
clerk of the trial court on December 7, 2006, forty-two days after the date the
trial court imposed the sentence in open court. 
This notice of appeal was not timely filed pursuant to Tex.
R. App. P. 26.2.  However,
the notice was filed within the fifteen-day window required by Tex. R. App. P. 26.3 to secure an
extension.  Rule 26.3 also requires that,
within that fifteen-day window, an appellant must also file with the court of
appeals a motion for extension of time. 
Under Rule 26.3, both the late notice of appeal and the motion were due
to  be filed on or before December 12,
2006.  Appellant=s
motion was not filed in this court until December 15, 2006, and is not
timely.  The motion was forwarded to this
court by the clerk of the trial court; therefore, Tex. R. App. P. 9.2(b) (the mailbox rule) does not apply.
Absent
a timely notice of appeal or compliance with Rule 26.3, this court lacks
jurisdiction to entertain an appeal.  Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute
v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).  Appellant may be able to secure an
out-of-time appeal by filing a postconviction writ pursuant to Tex. Code Crim. Proc. Ann. art. 11.07
(Vernon 2005).
The motion for extension of time is overruled, and
the appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
December 21, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.